Note. I remember the same practice in this Court in a number of cases, within a few years past. What drew my attention particularly to it was this : in 1818 or 1819,1 had, on the first day of term, taken a rule by default for judgment as in case of non-suit; and at a subsequent day, Talcott moved to open the matter, and that he have leave to stipulate. This I opposed, because he had shewn no excuse for not appearing when the motion was made. But the Court said, that all this being at the same term, and the counsel who first moved being present, it was of course to open the matter; and Talcott had leave to stipulate, accordingly.